Exhibit 99.1 VIA SEDAR To the Securities Regulatory Authorities: RE:Entrée Gold Inc. (the “Company”) Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations (“NI 51-102”) Pursuant to section 11.3 of NI 51-102, this report briefly describes the matters voted upon and the outcome of the votes at the annual general meeting of the shareholders of Entrée Gold Inc. held on June 29, 2015 in Vancouver, British Columbia. MATTERS VOTED UPON OUTCOME 1.To determine the number of directors at six. CARRIED on a show of hands Proxy Vote Totals: For Against % of Votes Cast For 2.To elect the six nominees set forth in the Company’s Information Circular for the annual general meeting to be held on June 29, 2015, as directors for the ensuing year. CARRIED on a show of hands Proxy Vote Totals: For Withheld % of Votes Cast For Lord Howard James Harris Gregory Crowe Mark Bailey Alan Edwards Gorden Glenn Suite 1201, 1166 Albern Street, Vancouver, BC Canada V6E323 Tel: 604.687.4777 | Fax: 604.687.4770 | Toll Free: 1.866.368.7330 TSX: ETG | NYSE AMEX: EGI | FRANKFURT: EKA www.entreegold.com 3.To re-appoint Davidson & Company LLP, Chartered Accountants, as the Company’s auditor for the ensuing financial year and to authorize the directors to set the auditor’s remuneration. CARRIED on a show of hands Proxy Vote Totals: For Withheld % of Votes Cast For Yours truly, ENTRÉE GOLD INC. “Susan McLeod” Susan McLeod Vice President, Legal Affairs and Corporate Secretary Suite 1201, 1166 Albern Street, Vancouver, BC Canada V6E323 Tel: 604.687.4777 | Fax: 604.687.4770 | Toll Free: 1.866.368.7330 TSX: ETG | NYSE AMEX: EGI | FRANKFURT: EKA www.entreegold.com
